Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  140643(29)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  BLOOMFIELD FINANCIAL GROUP, LLC,                                                                         Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 140643
                                                                    COA: 294666
                                                                    Wayne CC: 03-312843-AV
  LeROI R. HASKINS,
             Defendant-Appellee,
  and
  GABE KAIMOWITZ, a/k/a HILLEL
  GABRIEL KAIMOWITZ,
             Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 20,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2011                       _________________________________________
         d0228                                                                 Clerk